Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	Claims 24-35 are active in this application.

Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 06/01/2022, 06/15/2022 and 07/19/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Double Patenting
3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
4.	Claims 24-35 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-23 of patent No. 11,348,026.    Although the conflicting claims are not identical, they are not patentably distinct from each other because they are substantially similar in scopes and they are claiming common subject matter, as follows: 
	        Instant Application				         11,348,026			
24. (New) A method of operation in a computational system, the computational system comprising a quantum processor comprising a plurality of qubits and one or more coupling devices arranged to form a working graph for embedding a problem graph, the computational system further comprising at least one non-quantum processor-based device, the method comprising: 
receiving a plurality of problems, each problem representable as a problem graph having a number of decision variables; selecting, from the plurality of problems, a first problem based on one of more properties of the first problem; selecting, from the plurality of problems, a second problem based on at least one of the one or more properties of the first problem and one or more properties of the second problem; determining, for each of the first and the second problems, a placement of the problem graph representing the problem in a placement graph; determining an executable representation of the placement graph together with the placements of the first and the second problems, the representation executable by the quantum processor in one or more executions; providing the executable representation to the quantum processor for execution; receiving, from the quantum processor, an output based on at least one execution of the executable representation by the quantum processor; and generating a first solution to the first problem and a second solution to the second problem by disaggregating representations of the first and the second solutions from the output.









25. (New) The method of claim 24 further comprising determining, for each of the plurality of problems, the problem graph for the problem, the problem graph comprising a sub- graph representing the problem in the placement graph and wherein, for each of the first and the second problems, determining a placement of the problem graph comprises determining a placement of the sub-graph in the placement graph.

26. (New) The method of claim 24 wherein selecting the second problem comprises generating a plurality of clusters of problems based on the one or more properties for each of the plurality of problems, selecting a cluster based on the one or more properties of the cluster's constituent problems, and selecting one or more of the cluster's constituent problems based on the one or more properties of at least one of the cluster's constituent problems.

27. (New) The method of claim 24 wherein, for at least one of the first and the second problems, the one or more properties of the problem are selected from the group consisting of: a size of the problem, a temperature at which the problem is to be executed, a number of samples to be obtained from the problem, an annealing schedule of the problem, a position of the problem in a queue, and a priority of the problem.

28. (New) The method of claim 24 wherein selecting the second problem comprises selecting a smallest problem from at least a subset of the plurality of problems.

29. (New) The method of claim 24 further comprising iteratively selecting one or more further problems from at least a subset of the plurality of problems and determining a placement for each of the one or more further problems in the placement graph until at least one of: no more of the one or more further problems are placeable in the placement graph without removing an already-placed problem from the placement graph or placements have been determined for each problem in the at least a subset of problems.

30. (New) The method of claim 29 wherein determining the placement of at least one of the one or more further problems comprises moving the placement of a previously- placed problem from a first region to a second region in the placement graph, wherein the placement of the at least one of the one or more further problems comprises at least part of the first region.

31. (New) The method of claim 24 wherein generating the first and the second solutions comprises: dividing the output into a plurality of subgraphs, each subgraph corresponding to at least one of the plurality of problems and based on the placement of the corresponding problem's problem graph in the placement graph; and associating, for each problem graph, one or more output values of one or more of the plurality of qubits in a corresponding subgraph of the respective the problem graph with one or more vertices in the problem graph.

32. (New) The method of claim 24 wherein the second problem is a variation of the first problem.

33. (New) The method of claim 32 wherein the variation comprises a spin reversal transformation.

34. (New) The method of claim 30 further comprising receiving a plurality of data values and a machine learning model, wherein the first problem comprises a first instantiation of the machine learning model with a first one of the plurality of data values and the second problem comprises a second instantiation of the machine learning model with a second one of the plurality of data values.

















































































35. (New) A computational system, comprising: at least one quantum processor comprising a plurality of qubits and one or more coupling devices arranged to form a working graph for embedding a problem graph; at least one non-quantum post-processing processor-based device; at least one processor-based controller communicatively coupled to the at least one quantum processor and the at least one non-quantum post-processing processor-based device, in operation the at least one processor-based controller: receives a plurality of problems, each problem representable as a problem graph having a number of decision variables; selects, from the plurality of problems, a first problem based on one of more properties of the first problem; selects, from the plurality of problems, a second problem based on at least one of the one or more properties of the first problem and one or more properties of the second problem; determines, for each of the first and the second problems, a placement of the problem graph representing the problem in a placement graph; determines an executable representation of the placement graph together with the placements of the first and the second problems, the representation executable by the quantum processor in one or more executions; provides the executable representation to the quantum processor for execution; receives, from the quantum processor, an output based on at least one execution of the executable representation by the quantum processor; and generates a first solution to the first problem and a second solution to the second problem by disaggregating representations of the first and the second solutions from the output.
1. A method of operation in a computational system, the computational system comprising a quantum processor comprising a plurality of qubits and one or more coupling devices arranged to form a working graph for  embedding a problem graph, the  computational system further comprising at least one non-quantum processor-based device, the method comprising: 

receiving a problem represented as a problem graph having a number of decision variables, the problem graph is at least one of larger than the working graph or has a connectivity that is higher than a connectivity of the working graph; 
for each iteration of a number n of iterations where n is a positive integer: 
partitioning the problem graph into a first and a second sub-problem graph, the first sub-problem graph embeddable onto the working graph of the quantum processor; 
for the first sub-problem graph: 
embedding the first sub-problem graph onto the working graph, wherein embedding the first sub-problem graph onto the working graph comprises setting a contribution of weights to a qubit bias at a boundary of the first sub-problem graph; and 
causing a performing of at least one processing operation by the quantum processor to generate a first plurality of partial samples; for the second sub-problem graph: 
causing a performing of a least one processing operation by the non-quantum processor-based device to generate a second plurality of partial samples; and 
causing, by at least one controller, a performing of at least one processing operation on at least the first and the second plurality of partial samples by the non-quantum processor-based device to generate a plurality of complete samples.

2. The method of claim 1, wherein setting a contribution of weights to a qubit bias at a boundary of the first sub-problem graph includes setting a contribution of weights to a qubit bias at a boundary of the first sub-problem graph to zero.

3. The method of claim 1, wherein setting a contribution of weights to a qubit bias at a boundary of the first sub-problem graph includes setting a contribution of weights to a qubit bias at a boundary of the first sub-problem graph based at least in part on the second plurality of partial samples.
4. The method of claim 1, wherein setting a contribution of weights to a qubit bias at a boundary of the first sub-problem graph includes, for at least one sample of the second plurality of partial samples, determining a respective average of each sample, the average taken over more than one iteration of the number of iterations, and setting a contribution of weights to a qubit bias at a boundary of the first sub-problem graph based at least in part on the respective average of each sample.

5. The method claim 1, wherein causing a performing of at least one processing operation by the quantum processor to generate a first plurality of partial samples includes causing a performing of a quantum annealing operation.

6. The method of claim 5, wherein causing a performing of a quantum annealing operation includes: determining an annealing offset; preparing the plurality of qubits in a determined final state; causing a performing by the quantum processor of a quantum annealing operation run in reverse from the final state to the annealing offset; and causing a performing by the quantum processor of a quantum annealing operation run forward from the annealing offset to the final state.

7. The method of claim 1, wherein causing a performing of at least one processing operation on at least the first and the second plurality of partial samples by the non-quantum processor-based device includes causing a mixing of the first and the second plurality of partial samples by the non-quantum processor-based device.

8. The method of claim 7, wherein causing a mixing of the first and the second plurality of partial samples by the non-quantum processor-based device includes causing a mixing of partial samples at one or more sample temperatures lying within a predetermined range of sample temperatures.

9. The method of claim 1, further comprising: for a sample of the plurality of complete samples, determining by the non-quantum processor-based device a probability based at least in part on a sample temperature, a Hamiltonian energy of the sample, and a mean Hamiltonian energy of a plurality of samples lying within a predetermined range of the sample temperature; and inserting by the non-quantum processor-based device the sample and the probability into a datastore.

10. The method of claim 9, further comprising: distributing a subset of high-energy samples to higher temperature levels; and distributing a subset of low-energy samples to lower temperature levels.

11. The method of claim 9, further comprising: adjusting the temperature of samples based at least in part on an annealing schedule.

12. The method of claim 11 wherein the adjusting the temperature of samples based at least in part on an annealing schedule includes lowering the temperature of samples based at least in part on an annealing schedule.

13. The method of claim 1 wherein a structure of at least one of the sub-problem graphs is different than a structure of the working graph.

14. The method of claim 1 wherein receiving a problem represented as a problem graph comprises receiving a problem represented as a problem graph having a non-bipartite graph structure, and the working graph has a bipartite graph structure.

15. The method of claim 1 wherein receiving a problem represented as a problem graph comprises receiving a problem represented as a problem graph, and the working graph is a graph minor of the problem graph.

16. The method of claim 1 further comprising: causing, by at least one controller, a performing of at least one post-processing operation on the plurality of complete samples by the at least one non-quantum processor-based device to generate a set of post-processing results based on the problem graph.

17. The method of claim 16, wherein the partitioning the problem graph, the embedding the first sub-problem graph and the causing a performing of at least one processing operation by the quantum processor to generate a first plurality of partial samples, the causing a performing of a least one processing operation by the non-quantum processor-based device to generate a second plurality of partial samples, the causing, by at least one controller, a performing of at least one processing operation on at least the first and the second plurality of partial samples by the non-quantum processor-based device to generate a plurality of complete samples, and the causing, by at least one controller, a performing of at least one post-processing operation on the plurality of complete samples by the at least one non-quantum processor-based device to generate a set of post-processing results based on the problem graph are concurrent operations.

18. The method of claim 16 wherein causing a performing of at least one post-processing operation by at least one non-quantum processor-based device includes causing a performing of at least one of: a majority voting post-processing operation, a greedy descent post-processing operation, a variable clamping post-processing operation, a variable branching post-processing operation, a local field voting post-processing operation, a local search to find a local minimum post-processing operation, a Markov Chain Monte Carlo simulation at a fixed temperature post-processing operation, and a Metropolis sampling post-processing operation.

19. The method of claim 1, wherein the partitioning the problem graph, the embedding the first sub-problem graph and the causing a performing of at least one processing operation by the quantum processor to generate a first plurality of partial samples, the causing a performing of a least one processing operation by the non-quantum processor-based device to generate a second plurality of partial samples, and the causing, by at least one controller, a performing of at least one processing operation on at least the first and the second plurality of partial samples by the non-quantum processor-based device to generate a plurality of complete samples are concurrent operations.

20. A computational system, comprising: at least one quantum processor comprising a plurality of qubits and one or more coupling devices arranged to form a working graph for embedding a problem graph; at least one non-quantum post-processing processor-based device; at least one processor-based controller communicatively coupled to the at least one quantum processor and the at least one non-quantum post-processing processor-based device, in operation the at least one processor-based controller: receives a problem represented as a problem graph having a number of decision variables, the problem graph is at least one of larger than the working graph or has a connectivity that is higher than a connectivity of the working graph; generates one or more solutions by: for each iteration of a number n of iterations where n is a positive integer: partitions the problem graph into a first and a second sub-problem graph, the first sub-problem graph embeddable onto the working graph of the quantum processor; for the first sub-problem graph: embeds the first sub-problem graph onto the working graph, wherein to embed the first sub-problem graph onto the working graph sets a contribution of weights to a qubit bias at a boundary of the first sub-problem graph; and causes at least one processing operation to be performed by the quantum processor to generate a first plurality of partial samples; for the second sub-problem graph: causes a least one processing operation to be performed by the non-quantum processor-based device to generate a second plurality of partial samples; and causes at least one processing operation to be performed on at least the first and the second plurality of partial samples by the non-quantum processor-based device to generate a plurality of complete samples.

21. The computational system of claim 20 wherein the working graph is a graph minor of the problem graph.

22. The computational system of claim 20, wherein the quantum processor comprises a superconducting quantum processor.

23. The computational system of claim 22 wherein the plurality of qubits in the superconducting quantum processor comprises a plurality of superconducting flux qubits.


	Claims 24-35 of the instant application recite broader and similar version of claims 1-23 of patent No. 11,348,026.  It is always obvious to broaden a claimed invention because the broaden method, product and/or system has a greater range of application but requires no further development.  The motivation would have been to accommodate an obvious need.
	The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter.  The claims of the instant application therefore are not patently distinct over patent No. 11,348,026 and as such are unpatentable over obvious-type double patenting.  

Allowable Subject Matter
5.	Claims 24-35 would be allowable if overcome the double patenting rejection as addressed above.
Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Merilyn P Nguyen whose telephone number is 571-272-4026.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford Kindred can be reached on (571) 272-4037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197. 
/MERILYN P NGUYEN/Primary Examiner, Art Unit 2153